DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 17, 2022 has been entered. Claims 1-4, 6-11 and 13-20 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8, 10-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valys et al. (US 2019/0076031 A1) (hereinafter – Valys) in view of Yamashita, R., Nishio, M., Do, R.K.G. et al. Convolutional neural networks: an overview and application in radiology. Insights Imaging 9, 611–629 (2018) (hereinafter – Yamashita).



Regarding claim 1, Valys discloses A system for health monitoring using artificial intelligence based on sensor data, comprising (Abstract and entire document):
one or more wearable devices affixable to a user, each wearable device including one or more sensors (Para. [0023], “Many devices continuously obtain data to provide a measurement or calculation of the health-indicator data, for example and without limitation FitBit®, Apple Watch®, Polar®, smart phones, tablets among others are in the class of wearable and/or mobile devices.”);
 a memory device for storing program code (Para. [0041], “Machine learning models that have an updatable memory or state from previous predictions to apply to subsequent predictions is another approach for modeling sequenced data.”);
and at least one processor operatively coupled to the memory device and configured to execute program code stored on the memory device to (Para. [0085], “Referring to FIG. 7B smart watch 712, in accordance with an embodiment, is depicted. Smart watch 712 includes watch 714 which contains all the circuitry and microprocessors, and processing devices (not shown) known to the skilled artisan.”):
collect sensor data from the one or more wearable devices (Para. [0084], “Input generator 706 may also collect data to determine/calculate other-factor data. Input generator, for example and not by way of limitation, may include a smart watch, wearable or mobile device (e.g., Apple Watch® or FitBit® smart phone, tablet or laptop computer),”);
predict a risk of premonitory symptoms based on the sensor data by using a convolutional neural network model (Para. 0086], “FIG. 8 depicts an embodiment of a method 800 for continuously monitoring a user's health status. Step 802 receives the user input data, which may include data for one or more health-indicators (aka primary sequence of data) and corresponding (in time) data for other-factors (aka secondary sequence of data). Step 804 inputs the user data into a trained machine learning model, which may include a trained RNN, CNN, other feed-forward network as described herein or other neural network known to the skilled artisan. In some embodiments, the health-indicator input data may be one or a combination of predicted health-indicator data and measured health-indicator data, e.g., a linear combination, as described in some embodiments herein.”), 
including at least one pooling layer, (Para. [0036], “In some cases, a pooling layer (not shown) may be applied after the nonlinear layers, also referred to as a downsampling layer, which basically takes a filter and stride of the same length and applies it to the input, and outputs the maximum number in every sub-region the filter convolves around. Other options for pooling are average pooling and L2-norm pooling. The pooling layer reduces the spatial dimension of the input volume reducing computational costs and to control overfitting. The final layer(s) of the network is a fully connected layer, which takes the output of the last convolutional layer and outputs an n-dimensional output vector representing the quantity to be predicted, e.g., probabilities of image classification”); and
transmit an alert to one or more entities associated with the user based on the predicted risk (Para. [0086], “If greater than the threshold, step 812 notifies the user that his or her health indicator exceeds a threshold considered normal or healthy. The notification, as described herein, may take many forms. In some embodiments, this information may be visualized to the user.”).  
Valys fails to disclose that has been trained based on graphical images generated from training sensor data;
However, in the same field of endeavor, Yamashita teaches that has been trained based on graphical images generated from training sensor data (FIG. 1 and associated paragraphs, “CNN is a type of deep learning model for processing data that has a grid pattern, such as images, which is inspired by the organization of animal visual cortex [13, 14] and designed to automatically and adaptively learn spatial hierarchies of features, from low- to high-level patterns. CNN is a mathematical construct that is typically composed of three types of layers (or building blocks): convolution, pooling, and fully connected layers.” It is generally understood that CNN use graphical images, graphs, or images as input data to train the network.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Valys to include training as taught by Yamashita in order to optimize the process (FIG. 1 and associated paragraphs, “The process of optimizing parameters such as kernels is called training, which is performed so as to minimize the difference between outputs and ground truth labels through an optimization algorithm called backpropagation and gradient descent, among others.”).
Regarding claim 3, Valys discloses The system of claim 1, wherein the one or more wearable devices are configured to be worn on at least one appendage of the user (Para. [0023], “Many devices continuously obtain data to provide a measurement or calculation of the health-indicator data, for example and without limitation FitBit®, Apple Watch®, Polar®, smart phones, tablets among others are in the class of wearable and/or mobile devices.”).
Regarding claim 4, Valys discloses The system of claim 1, wherein the at least one processor is configured to transmit the alert to the user, one or more persons associated with the user, or combinations thereof (Para. [0086], “f greater than the threshold, step 812 notifies the user that his or her health indicator exceeds a threshold considered normal or healthy. The notification, as described herein, may take many forms. In some embodiments, this information may be visualized to the user.”).
Regarding claim 6, Valys discloses The system of claim 1, wherein the at least one processor is further configured to train the convolutional neural network model by: obtaining the training sensor data (Para. [0037], “he second training example (e.g., different picture of a boat) is input and the process repeated again with the updated weights, which are then updated again and so on until the n.sup.th training example (e.g., n.sup.th picture of n.sup.th boat) has been input. This is repeated over and over with the same n-training examples until the convolutional neural network (CNN) is trained or converges on the correct outputs for the known inputs. Once CNN 108 is trained, weights 110, 110′ through 110.sup.n are fixed and used in trained CNN 100, which are weights 104 as depicted in FIG. 1A.”);
transforming the training sensor data into the graphical images (Para. [0037], “The skilled artisan will appreciate the CNN is applicable to data in a fixed array (e.g., a picture, character, word etc.) or a time sequence of data.”); and
Valys fails to disclose training the convolutional neural network model, including the at least one pooling layer, based on the graphical images and labels.
However, in the same field of endeavor, Yamashita teaches training the convolutional neural network model, including the at least one pooling layer, based on the graphical images and labels (FIG. 1 and associated paragraphs, “CNN is a type of deep learning model for processing data that has a grid pattern, such as images, which is inspired by the organization of animal visual cortex [13, 14] and designed to automatically and adaptively learn spatial hierarchies of features, from low- to high-level patterns. CNN is a mathematical construct that is typically composed of three types of layers (or building blocks): convolution, pooling, and fully connected layers.” It is generally understood that CNN use graphical images, graphs, or images as input data to train the network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Valys to include training as taught by Yamashita in order to optimize the process (FIG. 1 and associated paragraphs, “The process of optimizing parameters such as kernels is called training, which is performed so as to minimize the difference between outputs and ground truth labels through an optimization algorithm called backpropagation and gradient descent, among others.”).
Regarding claim 7, Valys discloses The system of claim 6, Valys fails to disclose wherein the at least one processor is further configured to train the convolutional neural network model by removing noise from the training sensor data.
However, in the same field of endeavor, Yamashita teaches wherein training the convolutional neural network model further includes removing noise from the training sensor data (FIG. 13 and associated paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Valys to include denoising as taught by Yamashita in order to remove noise to have clearer data to analyze (FIG. 13 and associated paragraphs, “Their systems divided the noisy CT image into image patches, denoised the image patches, then reconstructed a new CT image from the denoised image patches. Deep learning with encoder–decoder architecture was used for their systems to denoise image patches. Training data for the denoising systems consisted of pairs of image patches, which are obtained from standard-dose CT and low-dose CT. Figure 13 shows a representative example of the training data of the systems.”).
Regarding claim 8, Valys discloses A computer-implemented method for health monitoring using artificial intelligence based on sensor data, comprising (Abstract and entire document):
collecting sensor data from one or more wearable devices affixable to a user, each wearable device including one or more sensors (Para. [0084], “Input generator 706 may also collect data to determine/calculate other-factor data. Input generator, for example and not by way of limitation, may include a smart watch, wearable or mobile device (e.g., Apple Watch® or FitBit® smart phone, tablet or laptop computer),”);
predicting a risk of premonitory symptoms based on the sensor data by using a convolutional neural network model (Para. 0086], “FIG. 8 depicts an embodiment of a method 800 for continuously monitoring a user's health status. Step 802 receives the user input data, which may include data for one or more health-indicators (aka primary sequence of data) and corresponding (in time) data for other-factors (aka secondary sequence of data). Step 804 inputs the user data into a trained machine learning model, which may include a trained RNN, CNN, other feed-forward network as described herein or other neural network known to the skilled artisan. In some embodiments, the health-indicator input data may be one or a combination of predicted health-indicator data and measured health-indicator data, e.g., a linear combination, as described in some embodiments herein.”), 
including at least one pooling layer, (Para. [0036], “In some cases, a pooling layer (not shown) may be applied after the nonlinear layers, also referred to as a downsampling layer, which basically takes a filter and stride of the same length and applies it to the input, and outputs the maximum number in every sub-region the filter convolves around. Other options for pooling are average pooling and L2-norm pooling. The pooling layer reduces the spatial dimension of the input volume reducing computational costs and to control overfitting. The final layer(s) of the network is a fully connected layer, which takes the output of the last convolutional layer and outputs an n-dimensional output vector representing the quantity to be predicted, e.g., probabilities of image classification”);
and transmitting an alert to one or more entities associated with the user based on the predicted risk (Para. [0086], “f greater than the threshold, step 812 notifies the user that his or her health indicator exceeds a threshold considered normal or healthy. The notification, as described herein, may take many forms. In some embodiments, this information may be visualized to the user.”).
Valys fails to disclose that has been trained based on graphical images generated from training sensor data;
However, in the same field of endeavor, Yamashita teaches that has been trained based on graphical images generated from training sensor data (FIG. 1 and associated paragraphs, “CNN is a type of deep learning model for processing data that has a grid pattern, such as images, which is inspired by the organization of animal visual cortex [13, 14] and designed to automatically and adaptively learn spatial hierarchies of features, from low- to high-level patterns. CNN is a mathematical construct that is typically composed of three types of layers (or building blocks): convolution, pooling, and fully connected layers.” It is generally understood that CNN use graphical images, graphs, or images as input data to train the network.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Valys to include training as taught by Yamashita in order to optimize the process (FIG. 1 and associated paragraphs, “The process of optimizing parameters such as kernels is called training, which is performed so as to minimize the difference between outputs and ground truth labels through an optimization algorithm called backpropagation and gradient descent, among others.”).
Regarding claim 10, Valys discloses The method of claim 8, wherein the one or more wearable devices are configured to be worn on at least one appendage of the user (Para. [0023], “Many devices continuously obtain data to provide a measurement or calculation of the health-indicator data, for example and without limitation FitBit®, Apple Watch®, Polar®, smart phones, tablets among others are in the class of wearable and/or mobile devices.”).
Regarding claim 11, Valys discloses The method of claim 8, wherein transmitting the alert further comprises transmitting the alert to the user, one or more persons associated with the user, or combinations thereof (Para. [0086], “f greater than the threshold, step 812 notifies the user that his or her health indicator exceeds a threshold considered normal or healthy. The notification, as described herein, may take many forms. In some embodiments, this information may be visualized to the user.”).
Regarding claim 13, Valys discloses The method of claim 8, wherein training the convolutional neural network model further includes: obtaining the training sensor data (Para. [0037], “he second training example (e.g., different picture of a boat) is input and the process repeated again with the updated weights, which are then updated again and so on until the n.sup.th training example (e.g., n.sup.th picture of n.sup.th boat) has been input. This is repeated over and over with the same n-training examples until the convolutional neural network (CNN) is trained or converges on the correct outputs for the known inputs. Once CNN 108 is trained, weights 110, 110′ through 110.sup.n are fixed and used in trained CNN 100, which are weights 104 as depicted in FIG. 1A.”);
transforming the training sensor data into the graphical images (Para. [0037], “The skilled artisan will appreciate the CNN is applicable to data in a fixed array (e.g., a picture, character, word etc.) or a time sequence of data.”); and
Valys fails to disclose training the convolutional neural network model, including at least one pooling layer, based on the graphical images and labels.
However, in the same field of endeavor, Yamashita teaches training the convolutional neural network model, including at least one pooling layer, based on the graphical images and labels (FIG. 1 and associated paragraphs, “CNN is a type of deep learning model for processing data that has a grid pattern, such as images, which is inspired by the organization of animal visual cortex [13, 14] and designed to automatically and adaptively learn spatial hierarchies of features, from low- to high-level patterns. CNN is a mathematical construct that is typically composed of three types of layers (or building blocks): convolution, pooling, and fully connected layers.” It is generally understood that CNN use graphical images, graphs, or images as input data to train the network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Valys to include training as taught by Yamashita in order to optimize the process (FIG. 1 and associated paragraphs, “The process of optimizing parameters such as kernels is called training, which is performed so as to minimize the difference between outputs and ground truth labels through an optimization algorithm called backpropagation and gradient descent, among others.”).
Regarding claim 14, Valys discloses The method of claim 13, Valys fails to disclose wherein training the convolutional neural network model further includes removing noise from the training sensor data.
However, in the same field of endeavor, Yamashita teaches wherein training the convolutional neural network model further includes removing noise from the training sensor data (FIG. 13 and associated paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Valys to include denoising as taught by Yamashita in order to remove noise to have clearer data to analyze (FIG. 13 and associated paragraphs, “Their systems divided the noisy CT image into image patches, denoised the image patches, then reconstructed a new CT image from the denoised image patches. Deep learning with encoder–decoder architecture was used for their systems to denoise image patches. Training data for the denoising systems consisted of pairs of image patches, which are obtained from standard-dose CT and low-dose CT. Figure 13 shows a representative example of the training data of the systems.”).
Regarding claim 15, Valys discloses A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method for health monitoring using artificial intelligence based on sensor data, the method performed by the computer comprising (Abstract and entire document):
collecting sensor data from one or more wearable devices affixable to a user, each wearable device including one or more sensors (Para. [0084], “Input generator 706 may also collect data to determine/calculate other-factor data. Input generator, for example and not by way of limitation, may include a smart watch, wearable or mobile device (e.g., Apple Watch® or FitBit® smart phone, tablet or laptop computer),”);
predicting a risk of premonitory symptoms based on the sensor data by using a convolutional neural network model (Para. 0086], “FIG. 8 depicts an embodiment of a method 800 for continuously monitoring a user's health status. Step 802 receives the user input data, which may include data for one or more health-indicators (aka primary sequence of data) and corresponding (in time) data for other-factors (aka secondary sequence of data). Step 804 inputs the user data into a trained machine learning model, which may include a trained RNN, CNN, other feed-forward network as described herein or other neural network known to the skilled artisan. In some embodiments, the health-indicator input data may be one or a combination of predicted health-indicator data and measured health-indicator data, e.g., a linear combination, as described in some embodiments herein.”), 
including at least one pooling layer, (Para. [0036], “In some cases, a pooling layer (not shown) may be applied after the nonlinear layers, also referred to as a downsampling layer, which basically takes a filter and stride of the same length and applies it to the input, and outputs the maximum number in every sub-region the filter convolves around. Other options for pooling are average pooling and L2-norm pooling. The pooling layer reduces the spatial dimension of the input volume reducing computational costs and to control overfitting. The final layer(s) of the network is a fully connected layer, which takes the output of the last convolutional layer and outputs an n-dimensional output vector representing the quantity to be predicted, e.g., probabilities of image classification”);
and transmitting an alert to one or more entities associated with the user based on the predicted risk (Para. [0086], “f greater than the threshold, step 812 notifies the user that his or her health indicator exceeds a threshold considered normal or healthy. The notification, as described herein, may take many forms. In some embodiments, this information may be visualized to the user.”).
Valys fails to disclose that has been trained based on graphical images generated from training sensor data;
However, in the same field of endeavor, Yamashita teaches that has been trained based on graphical images generated from training sensor data (FIG. 1 and associated paragraphs, “CNN is a type of deep learning model for processing data that has a grid pattern, such as images, which is inspired by the organization of animal visual cortex [13, 14] and designed to automatically and adaptively learn spatial hierarchies of features, from low- to high-level patterns. CNN is a mathematical construct that is typically composed of three types of layers (or building blocks): convolution, pooling, and fully connected layers.” It is generally understood that CNN use graphical images, graphs, or images as input data to train the network.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Valys to include training as taught by Yamashita in order to optimize the process (FIG. 1 and associated paragraphs, “The process of optimizing parameters such as kernels is called training, which is performed so as to minimize the difference between outputs and ground truth labels through an optimization algorithm called backpropagation and gradient descent, among others.”).
Regarding claim 17, Valys discloses The computer program product of claim 15, wherein the one or more wearable devices are configured to be worn on at least one appendage of the user (Para. [0023], “Many devices continuously obtain data to provide a measurement or calculation of the health-indicator data, for example and without limitation FitBit®, Apple Watch®, Polar®, smart phones, tablets among others are in the class of wearable and/or mobile devices.”).
Regarding claim 18, Valys discloses The computer program product of claim 15, wherein transmitting the alert further comprises transmitting the alert to the user, one or more persons associated with the user, and combinations thereof (Para. [0086], “f greater than the threshold, step 812 notifies the user that his or her health indicator exceeds a threshold considered normal or healthy. The notification, as described herein, may take many forms. In some embodiments, this information may be visualized to the user.”).
Regarding claim 19, Valys discloses The computer program product of claim 15, wherein the method further comprises training the convolutional neural network model based on training sensor data, including: obtaining the training sensor data (Para. [0037], “he second training example (e.g., different picture of a boat) is input and the process repeated again with the updated weights, which are then updated again and so on until the n.sup.th training example (e.g., n.sup.th picture of n.sup.th boat) has been input. This is repeated over and over with the same n-training examples until the convolutional neural network (CNN) is trained or converges on the correct outputs for the known inputs. Once CNN 108 is trained, weights 110, 110′ through 110.sup.n are fixed and used in trained CNN 100, which are weights 104 as depicted in FIG. 1A.”);
transforming the training sensor data into the graphical images (Para. [0037], “The skilled artisan will appreciate the CNN is applicable to data in a fixed array (e.g., a picture, character, word etc.) or a time sequence of data.”); and
Valys fails to disclose training the convolutional neural network model based on the graphs and labels.
However, in the same field of endeavor, Yamashita teaches training the convolutional neural network model based on the graphs and labels (FIG. 1 and associated paragraphs, “CNN is a type of deep learning model for processing data that has a grid pattern, such as images, which is inspired by the organization of animal visual cortex [13, 14] and designed to automatically and adaptively learn spatial hierarchies of features, from low- to high-level patterns. CNN is a mathematical construct that is typically composed of three types of layers (or building blocks): convolution, pooling, and fully connected layers.” It is generally understood that CNN use graphical images, graphs, or images as input data to train the network.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Valys to include training as taught by Yamashita in order to optimize the process (FIG. 1 and associated paragraphs, “The process of optimizing parameters such as kernels is called training, which is performed so as to minimize the difference between outputs and ground truth labels through an optimization algorithm called backpropagation and gradient descent, among others.”).
Regarding claim 20, Valys discloses The computer program product of claim 19, Valys fails to disclose wherein training the convolutional neural network model further includes removing noise from the training sensor data.
However, in the same field of endeavor, Yamashita teaches wherein training the convolutional neural network model further includes removing noise from the training sensor data (FIG. 13 and associated paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Valys to include denoising as taught by Yamashita in order to remove noise to have clearer data to analyze (FIG. 13 and associated paragraphs, “Their systems divided the noisy CT image into image patches, denoised the image patches, then reconstructed a new CT image from the denoised image patches. Deep learning with encoder–decoder architecture was used for their systems to denoise image patches. Training data for the denoising systems consisted of pairs of image patches, which are obtained from standard-dose CT and low-dose CT. Figure 13 shows a representative example of the training data of the systems.”).


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Valys et al. (US 2019/0076031 A1) (hereinafter – Valys) in view of Yamashita, R., Nishio, M., Do, R.K.G. et al. Convolutional neural networks: an overview and application in radiology. Insights Imaging 9, 611–629 (2018) (hereinafter – Yamashita) in further view of Kakkar et al. (US 2016/0089089 A1) (hereinafter – Kakkar).

Regarding claim 2, Valys discloses The system of claim 1, Valys fails to disclose wherein the at least one sensor includes at least one gyroscope that monitors body movement of the user.
However, in the same field of endeavor, Kakkar teaches wherein the at least one sensor includes at least one gyroscope that monitors body movement of the user (Para. [0081], “Another source of data for the predictive engine 316 is the patient behavioral database 304 stored in the storage device 128. The data stored in the patient reported symptoms database 306 can be automatically retrieved and stored via one of the onboard client device's internal sensors 308, the external sensor 204, input by the user 202, or a combination thereof. The client device's internal sensors 308 of the client 102 can include, but is not limited to, a microphone, accelerometer, gyroscope, or camera.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Valys to include a gyroscope as taught by Yamashita in order to include more sources of data for the system to consider, to be more accurate (Para. [0081], “Another source of data for the predictive engine 316 is the patient behavioral database 304 stored in the storage device 128. The data stored in the patient reported symptoms database 306 can be automatically retrieved and stored via one of the onboard client device's internal sensors 308, the external sensor 204, input by the user 202, or a combination thereof. The client device's internal sensors 308 of the client 102 can include, but is not limited to, a microphone, accelerometer, gyroscope, or camera.”).
Regarding claim 9, Valys discloses The method of claim 8, Valys fails to disclose wherein the at least one sensor includes at least one gyroscope that monitors body movement of the user.
However, in the same field of endeavor, Kakkar teaches wherein the at least one sensor includes at least one gyroscope that monitors body movement of the user (Para. [0081], “Another source of data for the predictive engine 316 is the patient behavioral database 304 stored in the storage device 128. The data stored in the patient reported symptoms database 306 can be automatically retrieved and stored via one of the onboard client device's internal sensors 308, the external sensor 204, input by the user 202, or a combination thereof. The client device's internal sensors 308 of the client 102 can include, but is not limited to, a microphone, accelerometer, gyroscope, or camera.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Valys to include a gyroscope as taught by Yamashita in order to include more sources of data for the system to consider, to be more accurate (Para. [0081], “Another source of data for the predictive engine 316 is the patient behavioral database 304 stored in the storage device 128. The data stored in the patient reported symptoms database 306 can be automatically retrieved and stored via one of the onboard client device's internal sensors 308, the external sensor 204, input by the user 202, or a combination thereof. The client device's internal sensors 308 of the client 102 can include, but is not limited to, a microphone, accelerometer, gyroscope, or camera.”).
Regarding claim 16, Valys discloses The computer program product of claim 15, Valys fails to disclose wherein the at least one sensor includes at least one gyroscope that monitors body movement of the user.
However, in the same field of endeavor, Kakkar teaches wherein the at least one sensor includes at least one gyroscope that monitors body movement of the user (Para. [0081], “Another source of data for the predictive engine 316 is the patient behavioral database 304 stored in the storage device 128. The data stored in the patient reported symptoms database 306 can be automatically retrieved and stored via one of the onboard client device's internal sensors 308, the external sensor 204, input by the user 202, or a combination thereof. The client device's internal sensors 308 of the client 102 can include, but is not limited to, a microphone, accelerometer, gyroscope, or camera.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Valys to include a gyroscope as taught by Yamashita in order to include more sources of data for the system to consider, to be more accurate (Para. [0081], “Another source of data for the predictive engine 316 is the patient behavioral database 304 stored in the storage device 128. The data stored in the patient reported symptoms database 306 can be automatically retrieved and stored via one of the onboard client device's internal sensors 308, the external sensor 204, input by the user 202, or a combination thereof. The client device's internal sensors 308 of the client 102 can include, but is not limited to, a microphone, accelerometer, gyroscope, or camera.”).

Response to Arguments
Applicant’s arguments, see Pages 7-13, filed June 17, 2022, with respect to the rejection of claims 1-4, 6-11 and 13-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamashita and Kakkar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791